[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                  AUG 22, 2008
                                 No. 08-10805                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                    D. C. Docket No. 06-00691-CV-T-17-TGW

FULTON Q. GRIFFITH,


                                                                 Plaintiff-Appellant,

                                       versus

DEBRA JOHNS,
prosecutor/agent of Florida,

                                                               Defendant-Appellee.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (August 22, 2008)

Before DUBINA, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

      Appellant Fulton Q. Griffith appeals the district court’s denial of his motion
for writ of coram nobis. Griffith filed his motion for writ of coram nobis following

the district court’s dismissal of his 42 U.S.C. § 1983 action against Prosecutor

Debra Johns, finding that (1) Griffith’s claims were in the nature of habeas corpus;

(2) Defendant Debra Johns, who formerly prosecuted the plaintiff, enjoyed

prosecutorial immunity; and (3) Griffith’s claims were barred by the statute of

limitations. This Court dismissed Griffith’s appeal of his § 1983 claim as frivolous.

      In the present case, Griffith argues that the district court erred in construing

his motion for writ of error coram nobis as a 42 U.S.C. § 1983 action. He asserts

that his motion should not have been dismissed because it raised material issues of

fact and law, specifically, that he was innocent and that he was convicted under

“misplaced” law, showing a complete miscarriage of justice.

      We review a denial of coram nobis relief for abuse of discretion. Alikhani v.

United States, 200 F.3d 732, 734 (11th Cir. 2000). Coram nobis relief is only

appropriate (1) when there is and was no other available avenue of relief, and

(2) “when the error involves a matter of fact of the most fundamental character

which has not been put in issue or passed upon and which renders the proceeding

itself irregular and invalid.” Id. (citation omitted). Moreover, “[c]ontinuation of

litigation after final judgment and exhaustion or waiver of any statutory right of

review should be allowed through this extraordinary remedy only under



                                           2
circumstances compelling action to achieve justice.” Moody v. United States, 874
F.2d 1575, 1576 (11th Cir. 1989) (citation omitted).

      Generally, writs of coram nobis have been abolished as remedies in civil

matters. See Fed.R.Civ.P. 60(e). However, the 1946 amendment notes to Fed. R.

Civ. P. 60 reveal that while the 1946 amendment abolished certain writs in civil

matters, the committee “endeavored then to amend the rules to permit . . . the

granting of various kinds of relief from judgments which were permitted in the

federal courts prior to the adoption of these rules.” Fed.R.Civ.P. 60 advisory

committee’s note. As to whether under the amended rule “relief by coram nobis

. . . is permissible, the generally accepted view is that the remedies are still

available.” Id. Rule 60(b) offers grounds for relief from a final judgment or order

based on mistake, newly discovered evidence, fraud, misrepresentation, or

misconduct, and thus absorbs the grounds for relief under a writ of coram nobis.

Fed.R.Civ.P. 60(b).

      After reviewing the record, and reading the parties’ briefs, we conclude that

the district court did not abuse its discretion in denying Griffith’s motion for writ

of coram nobis because Griffith failed to raise any new issues of fact that would

warrant extraordinary relief. Accordingly, we affirm the district court’s denial of

Griffith’s motion for writ of coram nobis.

      AFFIRMED.

                                            3